In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Queens County (Bogacz, J.), dated November 21, 2005, which denied his objections to an order of the same court (Blaustein, S.M.), dated August 24, 2005, after a hearing, inter alia, granting the mother’s application for an upward modification of his child support obligation and directing him to pay total child support in the amount of $1,212.60 per month.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied as untimely the father’s written objections to the Support Magistrate’s order (see Family Court Act § 439 [e]; Matter of Sannuto v Sannuto, 21 AD3d 901, 902 [2005]; Matter of Powell v Lewis, 19 AD3d 601, 601-602 [2005] ; Matter of Herman v Herman, 11 AD3d 536 [2004]).
Insofar as the father’s brief on appeal raises issues not previously raised in the Family Court, these matters are not properly before this Court (see Creighton v Creighton, 222 AD2d 740, 743 [1995]). Mastro, J.P., Fisher, Angiolillo and McCarthy, JJ., concur.